DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,379,388 has been reviewed and is accepted.  The terminal disclaimer has been recorded and approved on 2/11/2021.
Response to Arguments
Applicant’s arguments (filed 2/4/2021, pages 7-10) have been fully considered and are persuasive.  Accordingly, the 112 rejection of claim 16, the double patenting rejection of claims 1-20, and the 103 rejection of claims 1-5, 8-9, 14, and 15-19 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-4, 7-19, and 21-23 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a system comprising “a second polarization modulator, the second polarization modulator is on an exit surface of the OPLE, and the 
Specifically regarding the allowability of amended independent claim 18:  The prior art of record does not disclose or suggest a modulation stack comprising “blackout lines on the OPLE, along lines formed by polarization sensitive reflective elements, the blackout lines positioned on one or more of: the entry surface of the OPLE, and the exit surface of the OPLE”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claim 19 is allowable due to pendency on amended independent claim 18.
Specifically regarding the allowability of independent claim 21:  The prior art of record does not disclose or suggest a system comprising “and to direct the light entering the OPLE with a second polarization through the entry surface and along a second light path through the OPLE to exit through the exit surface; and edge blackout on the side surfaces of the OPLE to block passage of light through the side surfaces of the OPLE”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 22-23 are allowable due to pendency on independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2012/0033911), Wang et al. (US 2010/0201985), Wang et al. (US 2008/0267562), Wang et al. (US 8,666,209),  Wang et al. (US 8,041,162), and  Wang et al. (US 7,706,646) are cited to show a similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872